947 F.2d 945
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel P. RIEDEL;  Richard Zborowski, Plaintiffs-Appellees,v.ACUTOTE OF COLORADO, A Limited Partnership, et al., Defendants,Versatile Investment Planners;  I. David Cohen;  Lyle W.Preest, Defendants-Appellants.
No. 91-3965.
United States Court of Appeals, Sixth Circuit.
Nov. 7, 1991.

1
Before KEITH and RYAN, Circuit Judges, and TIMBERS, Senior Circuit Judge*.

ORDER

2
Three of the defendants appeal the opinion and order granting partial summary judgment to the plaintiffs.   The plaintiffs allege violations of state and federal securities statutes in their purchase of limited partnership interests.   In granting partial summary judgment, the district court held that plaintiffs were entitled to recission of the sales contracts.   There appear to remain pending in the district court several of the plaintiffs' claims, a crossclaim, and a counterclaim.


3
This court has jurisdiction in appeals from final orders of the district court.  28 U.S.C. § 1291.   In the absence of certification under either Fed.R.Civ.P. 54(b) or 28 U.S.C. § 1292(b), an order which disposes of fewer than all claims or parties in an action is not immediately appealable.   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   This court has further elaborated upon the requirements for certification under both Rule 54(b) and § 1292(b).   See e.g. Knafel v. Pepsi Cola Bottlers of Akron, Inc., 850 F.2d 1155 (6th Cir.1988) (Rule 54(b);   Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 60 (6th Cir.1986) (same);   Cardwell v. Chesapeake & Ohio Ry. Company, 504 F.2d 444, 446 (6th Cir.1974) (1292(b)).   Here, there is no certification under either Rule 54(b) or § 1292(b), nor is there other basis for interlocutory appeal.


4
It therefore is ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction, without prejudice to the defendants' perfection of a timely appeal upon entry of final judgment or a proper certification for immediate appeal by the district court.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the U.S. Court of Appeals for the Second Circuit, sitting by designation